Citation Nr: 0912800	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  98-14 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to a TDIU rating.

In a February 2006 decision, the Board denied the Veteran's 
claim.  The Veteran appealed the decision denying the claim 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a September 2007 Order, the Court remanded the 
claim to the Board for readjudication in accordance with a 
Joint Motion for Remand.

The Board remanded the claim for additional development in 
March 2008.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In March 2008, the Board remanded the claim for the purpose 
of obtaining an opinion addressing the cumulative effect of 
the Veteran's service-connected disabilities on his 
employability.  The Veteran underwent VA examination for his 
service-connected bilateral hearing loss, tinnitus, scar, and 
bilateral knee disabilities in June 2008.  Separate opinions 
addressing the impact of the Veteran's hearing loss and 
tinnitus on his employability, and the impact of his knee and 
scar disabilities on his employability were obtained.  
Neither examiner addressed the cumulative effect of the 
Veteran's service-connected disabilities on his 
employability.  Because the Board specifically requested an 
opinion addressing the cumulative effect of the Veteran's 
service-connected disabilities on his employability and such 
opinion has not yet been obtained, the Board must remand for 
an additional opinion.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Forward the claims file for review 
by an appropriate examiner for the 
purpose of ascertaining the cumulative 
impact of the Veteran's service-
connected disabilities on his 
unemployability.  No further 
examination of the Veteran is necessary 
unless the examiner determines 
otherwise.  The examiner must evaluate 
and discuss the effect of all of the 
Veteran's service-connected 
disabilities (bilateral hearing loss, 
tinnitus, scar, and knees) jointly on 
the Veteran's employability.  The 
examiner should opine as to whether the 
Veteran's service-connected 
disabilities, without consideration of 
his non-service-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.  In 
this regard, the examiner should 
consider the numerous jobs for which 
the Veteran has applied and not been 
selected, and specifically address the 
various opinions of record indicating 
that the Veteran's disabilities render 
him suitable only for employment on a 
part-time basis, that his knee 
disabilities render him suitable only 
for sedentary employment, but that his 
knee disabilities require that he be 
permitted to stand for 15 minutes of 
every hour, and that his hearing loss 
and tinnitus disabilities limit his 
employability in positions which rely 
upon oral communication, such as a call 
center.  Finally, if the Veteran's 
service-connected disabilities do not 
cumulatively render him unemployable, 
the examiner should suggest the type or 
types of employment in which the 
Veteran would be capable of engaging 
with his current service-connected 
disabilities, given his current skill 
set and educational background.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for a 
TDIU rating (including whether referral 
of the claim to the appropriate 
department officials under 38 C.F.R. 
§ 4.16(b) for extraschedular 
consideration is warranted).  If the 
decision remains adverse to the Veteran, 
issue the Veteran and his representative 
a supplemental statement of the case and 
allow him the appropriate opportunity 
for response.  Thereafter, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

